Citation Nr: 1421658	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lumbar strain with degenerative disc disease. 

2.  Entitlement to service connection for a right knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was scheduled for a hearing before the Board in September 2013 and prior to the hearing, he requested that it be rescheduled.  The hearing was rescheduled for a date in March 2014.  The Veteran's representative was notified in November 2013 and the Veteran and his representative were sent letters in February 2014.  The Veteran failed to report for his March 2014 hearing and provided no explanation.  In the April 2014 brief the Veteran's representative did not give a reason for the Veteran's failure to appear nor was a postponement or a new hearing Requested.  Rather, the representative indicated that the Veteran had testified before the Board.  The Board will proceed with his appeal as though the request for a hearing had been withdrawn as no good cause has been shown for the absence at the hearing nor has another hearing been requested.   See 38 C.F.R. § 20.704(d). 

A review of the Virtual VA electronic records storage system does not reveal any additional evidence other than an April 2014 brief by the Veteran's representative that is not currently associated with the paper claims folder.


FINDINGS OF FACT

1.  Lumbar strain with degenerative disc disease is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a March 2008 letter, sent prior to the initial July 2008 rating decision, \advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2008 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran identified private physicians who have seen him; the RO then obtained private post-service treatment records The Veteran was afforded a VA contracted examination in December 2011, an addendum opinion was rendered in August 2012, in order to adjudicate his service connection claims.  The Board finds that the December 2011 VA examination and subsequent August 2012 opinion are adequate since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence 
of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a current back condition and a current right knee disability as a result of his military service.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lumbar strain with degenerative disc disease and a right knee disability.  

The Veteran's service treatment records include a March 7, 1974, notation that the Veteran was involved in a motorcycle accident a few days prior and he complained of pain in his knees; it was noted he had cartilage damage during football in school. He was assessed with a normal right knee with the exception of crepitus.  On March 28, 1974, it was stated that he had minor recurrent pains in his knees after periods of stressful activity.  He had no new swelling, giving way, or locking.  He had a left knee injury a few years ago.  It was stated the had no discernable knee problems that could be orthopedically treated, with the exception of his left thigh being strengthened by exercise.  In June 1975 it was stated that he had an onset of sharp pain in the left middle portion of the back when he woke up that morning and it radiated to his lateral aspect of his chest; pain increased upon deep breathing.  He was assessed with possible muscle strain.  His August 1973 Report of Medical Examination for Reenlistment and his August 1977 Report of Medical Examination for Separation both found him to be clinically normal for his lower extremities and spine. 

On March 1994 a private physician reported that the Veteran first injured his back in 1986 when he working as a packer and though he underwent a few chiropractor treatment he continued to suffer from periodic recurrences.  It was stated that there was no prior history of a back injury.  It was also stated that he was imprisoned from 1991 until March 1993 and he injured his right knee while in prison.  The Veteran was diagnosed with chronic lumbar strain, most consistent with a mechanical back injury, and he had been stable for the past eight years.  

A May 1998 private treatment note shows that the Veteran had been followed in the past and had a major history of chronic lumbosacral strain.  A May 1999 private treatment note shows that the Veteran complained of pain and discomfort in his knees and back; x-ray findings did not show any major degenerative changes or arthritic problems in his back.  The examiner posited that if the Veteran were having discomfort, it would be either of a tenosynovitis or of a muscle nature.  

In April 2008 a private physician stated that the Veteran was there for follow-up of his back pain and that he had pain on again and off again since 1999.  Also, in April 2008 the Veteran was seen for complaints of low back pain, pain on the right side of his neck, and pain going down his leg for the past three to four months.  An April 2008 radiological examination shows mild degenerative changed of the cervical spine and sacrolitis. 

In December 2011 the Veteran was afforded a VA contract examination.  He reported that his lumbar strain began when he was aboard a ship but he was unsure if he had a current, formal diagnosis or if it was due to injury or trauma.  He reported that his degenerative disc disease of the cervical spine began in 1994.   He was diagnosed with degenerative joint disease of the cervical spine, degenerative arthritis of the lumbar spine, and multi-level degenerative disease of the thoracolumbar.  The examiner observed that the Veteran had been diagnosed with chronic lumbar strain in 1986.  The examiner opined that it was less likely than not that the Veteran back and neck arthritis was secondary to treatment for back pain in 1975.  It was noted that a neurology report related the Veteran's condition secondary to a post-service work injury and that further changes noted on x-ray were typical age related degenerative changes.  

At the December 2011 VA contract examination the Veteran complained that he had numerous agitations of his right knee.  X-rays of the right knee showed findings that were within normal limits and there was no evidence of patellar subluxation; chondromalacia was diagnosed in December 2011.  The VA examiner stated that there was no likely medical association between his current knee complaints and any treatment he received for a back condition, there was only a March 1974 treatment record that mentioned his knee.  In an August 2012 VA examination addendum opinion it was stated based on the Veteran's history, physical examination, diagnostic tests, and medical record review his current knee condition was less likely than not due to or occurred in military service.  

The Veteran has a current diagnosis to explain his back pain, and chondromalacia of the right knee has been diagnosed.  He has satisfied the first element of service connection regarding both disabilities at issue.  Additionally, while the Veteran's service treatment records indicate that he was seen for back pain and pain to his right knee,  there was no evidence until 1986, at the earliest, for a back disability and 1993 for his right knee disability.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against his claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   

In addition, there is one nexus opinion of record (December 2011 opinion for his lumbar strain and August 2012 for his right knee) for each claim and it is against the Veteran's claim.  The December 2011 and subsequent August 2012 VA addendum opinion were based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  Moreover, the VA contracted examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.   

While the Veteran's service treatment records indicate that he hurt his back and right knee during service, he did not report any complaints until 1994 and 1999 respectively; in 1994 it was stated that he injured his back in 1986 and in 1999 it was stated that he injured his right knee while he was in prison which was until 1993.   These statements were made at a time when the Veteran was seeking medical treatment, rather than benefits.  It is pertinent to note that the Veteran never gave his medical care providers a history of having either a back disability or a right knee disability either since service or due to service until December 2011 (after he filed his claim for service connection).  Moreover, the Veteran reported to his physicians a post-service work injury to his back and a post-service injury to his knee while he was in prison; he denied any history of a back injury in March 1994 and he never mentioned his military service at any medical appointment for his back or right knee.  These lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing a back disability or a right knee disability during and since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his disabilities were due to service after filing his claims for service connection.  Furthermore, the Veteran's post-service treatment records indicate that he never mentioned his back or right knee, which is in direct conflict with the Veteran's post-service statements that his symptomatology continued since his in-service injuries; he even stated at his December 2011 VA examination that he did know not what injury he had to his back and right knee but that he injured his back when he was on a ship and that he had multiple agitations to his right knee.  Moreover, he did not discuss or report his post-service work injury to his back and his post-service injury to his right knee.  As such, the Veteran's recent lay assertions lack credibility.  In light of these contradictory statements, any current assertions as to experiencing a back disability or a right knee disorder since service, advanced in furtherance of the appeal, are deemed not credible.  

Therefore, the Board finds that service connection for a lumbar strain with degenerative joint disease and a right knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lumbar strain with degenerative joint disease and for a right knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for lumbar strain with degenerative disc disease is denied. 

Service connection for a right knee condition is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


